ATTORNEY DISCIPLINARY PROCEEDINGS PER CURIAM 11 Respondent and the Office of Disciplinary Counsel submitted a joint petition for consent discipline, in which respondent acknowledges that he knowingly violated Rule 4.2(a) of the Rules of Professional Conduct by communicating with two persons known to be represented by counsel about the subject of the representation and without the consent of their counsel. Having reviewed the petition, IT IS ORDERED that the Petition for Consent Discipline be accepted and that John Thomas Fuller, IV, Louisiana Bar Roll number 27341, be and he hereby is publicly reprimanded. IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.